Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baillargeon (2015/0027808).
Baillargeon (fig.1 shows;
1.   A self-retracting fall-protection apparatus (see Figs and para (0009) comprising: 
     a housing (retractable reel frame (190));
      a rotatable drum (winch) that is connected to the housing; and,

     wherein the apparatus comprises a computing device (controller 44) configured to receive and identify a mechanical command signal that originates from the safety line, 
      (according to the present application, the mechanical command signal can be any signal detected by one of the sensors e.g. that the tether line is being extended, indicating that the retractable reel is in use, see paragraph [0060]), by way of at least one housing-resident sensor (detection sensor 194, paragraph [0060]) that is configured to sense a state of the safety line;
      and wherein the computing device is configured to perform at least one action upon receiving and identifying the mechanical command signal (paragraph [0061] states that the controller may prevent activation of the tether line).
2.    The apparatus of claim 1 wherein the at least one housing-resident sensor is chosen from at least one of a position sensor, a tension sensor, a speedometer, or an accelerometer, and combinations of sensors of any or all these types (194).
18.    The apparatus of claim 1 wherein the self-retracting fall-protection apparatus is a self-retracting lifeline (170, 172) or a self-retracting descender.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Awiszus  (2017/0374436).

1.   A self-retracting fall-protection apparatus (11) comprising: a housing;
      a rotatable drum that is connected to the housing (at 96); and,
      a safety line (at 92) with a proximal end attached to the rotatable drum and a distal end (94) that is attachable to a harness of a user of the device;
     wherein the apparatus comprises a computing device (98) configured to receive and identify a mechanical command signal that originates from the safety line, by way of at least one housing-resident sensor ( 112, 108, 106, 114, 116) that is configured to sense a state of the safety line;
     and wherein the computing device is configured to perform at least one action upon receiving and identifying the mechanical command signal.
     With respect to claims 2-20, (see para. (0007)-(0106)).
2.    The apparatus of claim 1 wherein the at least one housing-resident sensor is chosen from at least one of a position sensor, a tension sensor, a speedometer (109) , or an accelerometer (110), and combinations of sensors of any or all these types.
3.    The apparatus of claim 1 wherein the computing device (98) is configured to receive and identify a mechanical command signal that originates from the safety line, by using at least one housing-resident sensor to directly interrogate at least one of a position, a tension, a speed, or an acceleration, of the safety line.

5.    The apparatus of claim 1 wherein the at least one housing-resident sensor is configured to sense a state of the safety line by way of monitoring at least one component of a braking mechanism of the housing of the apparatus.
6.    The apparatus of claim 1 wherein the computing device is configured to receive and identify a mechanical command signal that comprises a predetermined sequence of motions of the safety line that includes at least one retraction of the safety line.
7.    The apparatus of claim 1 wherein the computing device is configured to receive and identify a mechanical command signal that comprises a predetermined sequence of motions of the safety line that includes at least one extension of the safety line.
8.    The apparatus of claim 1 wherein the computing device is configured to receive and identify a mechanical command signal comprising a predetermined sequence of motions of the safety line that includes at least successive, alternating extensions and retractions of the safety line.

10.    The apparatus of claim 1 wherein the computing device is configured to receive and identify a mechanical command signal that includes at least one engaging of a braking mechanism of the housing of the apparatus.
11.    The apparatus of claim 10 wherein the computing device is configured to receive and identify a mechanical command signal that comprises a predetermined sequence of successive, alternating engaging and disengagings of the braking mechanism of the housing of the apparatus.
12.    The apparatus of claim 1 wherein the computing device is configured to perform at least one action that is a non-mechanical action.
13.    The apparatus of claim 1 wherein the computing device is configured to perform at least one of the following actions: changing the computing device from a stand-by state to a ready state; changing the computing device from a ready state to a stand-by state; performing a self-check of the computing device; logging a time event; logging an action and/or status of a user of the apparatus; and monitoring an environmental parameter.

15.    The apparatus of claim 1 wherein the computing device is configured to receive and identify an initial mechanical command signal, to send a request-for-confirmation signal upon receiving and identifying the initial command signal, to receive and identify a confirmation signal, and to take an action upon receiving and identifying the confirmation signal.
16.    The apparatus of claim 1 wherein the computing device is configured to perform at least one action that is a communication action comprising sending a wireless communication to a mobile device and/or to a base unit.
17.    The apparatus of claim 1 wherein the computing device is configured to perform at least one action that is a communication action chosen from the group consisting of: establishing communication with a mobile device carried by a user of the fall-protection apparatus and pairing the computing device with the mobile device; and, terminating communication with a mobile device with which the computing device had been previously communicating.
18.    The apparatus of claim 1 wherein the self-retracting fall-protection apparatus is a self-retracting lifeline or a self-retracting descender.


        receiving and identifying a mechanical command signal originating from a safety line with a proximal end that is attached to a rotatable drum of the self-retracting fall-protection apparatus and with a distal end that is attachable to a harness of a user of the apparatus; and,
      upon receiving and identifying the mechanical command signal, performing at least one action.
20.    The method of claim 19 wherein the mechanical command signal is the result of manual manipulation of a distal section of the safety line by a user.
       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-17 and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Baillargeon (2015/0027808), as applied to claim 1 above.
 With respect to claims 3-5, 19 and 20; and the configuration of the computing device ,  which can identify different mechanical command signals. Such controllers are also disclosed by Baillargeon (see e.g. paragraph [0061]).

4.    The apparatus of claim 1 wherein the computing device is configured to receive and identify a mechanical command signal that originates from the safety line, by using at least one housing-resident sensor to interrogate at least one of a rotational position, a rotational tension, a rotational speed, or a rotational acceleration, of the drum to which the proximal end of the safety line is attached.
5.    The apparatus of claim 1 wherein the at least one housing-resident sensor is configured to sense a state of the safety line by way of monitoring at least one component of a braking mechanism of the housing of the apparatus.
10.    The apparatus of claim 1 wherein the computing device is configured to receive and identify a mechanical command signal that includes at least one engaging of a braking mechanism of the housing of the apparatus.
11.    The apparatus of claim 10 wherein the computing device is configured to receive and identify a mechanical command signal that comprises a predetermined sequence of successive, alternating engagings and disengagings of the braking mechanism of the housing of the apparatus.

13.    The apparatus of claim 1 wherein the computing device is configured to perform at least one of the following actions: changing the computing device from a stand-by state to a ready state; changing the computing device from a ready state to a stand-by state; performing a self-check of the computing device; logging a time event; logging an action and/or status of a user of the apparatus; and monitoring an environmental parameter.
14.    The apparatus of claim 1 wherein the computing device is configured to perform at least one action that is a notification action chosen from the group of actions consisting of emitting a visible signal and emitting an audible signal.
15.    The apparatus of claim 1 wherein the computing device is configured to receive and identify an initial mechanical command signal, to send a request-for-confirmation signal upon receiving and identifying the initial command signal, to receive and identify a confirmation signal, and to take an action upon receiving and identifying the confirmation signal.
16.    The apparatus of claim 1 wherein the computing device is configured to perform at least one action that is a communication action comprising sending a wireless communication to a mobile device and/or to a base unit.

19.    A method of operating a self-retracting fall-protection apparatus, the method comprising: 
        receiving and identifying a mechanical command signal originating from a safety line with a proximal end that is attached to a rotatable drum of the self-retracting fall-protection apparatus and with a distal end that is attachable to a harness of a user of the apparatus; and,
      upon receiving and identifying the mechanical command signal, performing at least one action.
20.    The method of claim 19 wherein the mechanical command signal is the result of manual manipulation of a distal section of the safety line by a user.
      With respect to claims 6-9 regarding a "predetermined sequence of motions" seem to suggest that they are motions expressly carried out by a user. However, in the way they are claimed, they cannot distinguish the 
6.    The apparatus of claim 1 wherein the computing device is configured to receive and identify a mechanical command signal that comprises a predetermined sequence of motions of the safety line that includes at least one retraction of the safety line.
7.    The apparatus of claim 1 wherein the computing device is configured to receive and identify a mechanical command signal that comprises a predetermined sequence of motions of the safety line that includes at least one extension of the safety line.
8.    The apparatus of claim 1 wherein the computing device is configured to receive and identify a mechanical command signal comprising a predetermined sequence of motions of the safety line that includes at least successive, alternating extensions and retractions of the safety line.
9.    The apparatus of claim 1 wherein the computing device is configured to receive and identify a mechanical command signal that includes at least one predetermined wait time interval during which the safety line is held stationary.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634